Exhibit 10.1
(LOGO) [d73675d7367500.gif]
FEDERAL HOME LOAN BANK OF DALLAS
2010 LONG TERM INCENTIVE PLAN
Effective as of January 1, 2010
And for the Period
January 1, 2010 to December 31, 2012
(Approved by the Board of Directors on April 25, 2010)

 



--------------------------------------------------------------------------------



 



FEDERAL HOME LOAN BANK OF DALLAS
2010 LONG TERM INCENTIVE PLAN
TABLE OF CONTENTS

                      PAGE  
Article I
  INTRODUCTION     1  
 
           
Section 1.1
  Purpose     1  
Section 1.2
  Effective Date     1  
Section 1.3
  Administration     1  
Section 1.4
  Addendums     1  
Section 1.5
  Definitions     1  
 
           
Article II
  ELIGIBILITY AND PARTICIPATION     2  
 
           
Section 2.1
  Eligibility     2  
Section 2.2
  Participation     2  
 
           
Article III
  AWARDS     2  
 
           
Section 3.1
  Awards     2  
Section 3.2
  Performance Goals     4  
Section 3.3
  Earning and Vesting of Awards     4  
Section 3.4
  Effect of Termination of Service     5  
Section 3.5
  Effect of Reorganization     6  
Section 3.6
  Payment of Awards     6  
Section 3.7
  Forfeiture of Awards     6  
 
           
Article IV
  ADMINISTRATION     7  
 
           
Section 4.1
  Appointment of the Committee     7  
Section 4.2
  Powers and Responsibilities of the Committee     7  
Section 4.3
  Income and Employment Tax Withholding     7  
Section 4.4
  Plan Expenses     7  
 
           
Article V
  BENEFIT CLAIMS     8  
 
           
Article VI
  AMENDMENT AND TERMINATION OF THE PLAN     8  
 
           
Section 6.1
  Amendment of the Plan     8  
Section 6.2
  Termination of the Plan     8  
 
           
Article VII
  MISCELLANEOUS     8  
 
           
Section 7.1
  Governing Law     8  
Section 7.2
  Headings and Gender     8  
Section 7.3
  Spendthrift Clause     8  
Section 7.4
  Counterparts     9  
Section 7.5
  No Enlargement of Employment Rights     9  
Section 7.6
  Limitations on Liability     9  
Section 7.7
  Incapacity of Participant     9  
Section 7.8
  Evidence     9  

i



--------------------------------------------------------------------------------



 



                      PAGE  
Section 7.9
  Action by Bank     9  
Section 7.10
  Severability     9  
Section 7.11
  Information to be Furnished by a Participant     9  
Section 7.12
  Attorneys’ Fees     10  
Section 7.13
  Binding on Successors     10  
Section 7.14
  Awards Not Compensation for Other Plans     10  

             
APPENDIX A
  FORM OF AWARD AGREEMENT & PARTICIPANTS       A-1
 
           
APPENDIX B
  FORM NON-SOLICITATION AND NON-DISCLOSURE  
 
  AGREEMENT       B-1
 
           
APPENDIX C
  2010 PERFORMANCE PERIOD       C-1

ii



--------------------------------------------------------------------------------



 



ARTICLE I
INTRODUCTION
     Section 1.1 Purpose. The purpose of the Federal Home Loan Bank of Dallas
2010 Long Term Incentive Plan (the “Plan”) is to attract, retain and motivate
certain key employees of the Federal Home Loan Bank of Dallas (the “Bank”) and
to align their interests to member/shareholders measured by retained earnings,
MVE of equity, capacity to pay dividends, external audit and FHFA examination
findings, and the overall performance of the Bank in achieving its annual
objectives during the plan cycle. The Plan is a cash-based long-term incentive
plan that provides award opportunities based on achievement of performance goals
over a three-year period.
     Section 1.2 Effective Date. The “Effective Date” of the Plan is January 1,
2010.
     Section 1.3 Administration. The Plan will be administered by the
Compensation and Human Resources Committee of the Board. Day-to-day
responsibilities of plan administration may be delegated to the Bank’s
management and human resources function. The Committee, from time to time, may
adopt any rules and procedures it deems necessary or desirable for the proper
and efficient administration of the Plan that are consistent with the terms of
the Plan. Any notice or document required to be given or filed with the
Committee will be properly given or filed if delivered to or mailed by
registered mail, postage paid, to the Corporate Secretary of the Board of
Directors, Federal Home Loan Bank of Dallas, 8500 Freeport Parkway South,
Suite 100, Irving, TX 75063.
     Section 1.4 Addendums. The provisions of the Plan may be modified by
addendums to the Plan. The terms and provisions of each addendum are a part of
the Plan and supersede any other provisions of the Plan to the extent necessary
to eliminate any inconsistencies between the addendum and any other Plan
provisions.
     Section 1.5 Definitions. The following terms are defined in the Plan in the
following Sections:

      Term   Plan Section
Award
  3.1(b)
Award Agreement
  3.1(b)
Bank
  1.1
Board
  1.3
Cause
  3.4(b)(iii)
Committee
  1.3
Disability
  3.4(b)(i)
Discretionary Award
  0
Effective Date
  1.2
Extraordinary Occurrences
  3.1(e)
Final Award
  3.1(e)

1



--------------------------------------------------------------------------------



 



      Term   Plan Section
Level I Participant
  3.1(c)
Level II Participant
  3.1(c)
Level III Participant
  3.1(c)
Maximum
  3.2(b)(iii)
Non-Solicitation Agreement
  2.1
Participant
  2.1
Performance Goals
  3.2
Performance Period
  3.1(a)
Plan
  1.1
Reorganization
  3.5
Retirement
  3.4(b)(ii)
Termination of Service
  3.4(a)
Target
  3.2(b)(ii)
Threshold
  3.2(b)(i)

ARTICLE II
ELIGIBILITY AND PARTICIPATION
     Section 2.1 Eligibility. Any employee of the Bank is eligible to become a
“Participant” in the Plan, provided the employee is designated as a Participant
by the Board in writing and he or she executes an agreement containing
non-solicitation and non-disclosure provisions in the form provided as
Appendix B to the Plan (“Non-Solicitation Agreement”). The CEO is automatically
eligible to participate in the plan subject to Board approval, others may be
nominated by the CEO and require Board approval. (See Appendix A, Schedule B.)
     Section 2.2 Participation. A designated employee or otherwise eligible
employee, will become a Participant as of the later of the Effective Date, the
date specified by the Board, or the date, on or after the Effective Date, that
the employee satisfies the automatic eligibility provisions described in
Section 2.1. Any Participant may be removed as an active Participant by the
Board effective as of any date.
ARTICLE III
AWARDS
     Section 3.1 Awards. At the beginning of each Performance Period, the Board
will decide on the level of Award opportunities that can be potentially earned
by an eligible Participant. Each Award will be equal to a percentage of the
Participant’s annual base salary at the beginning of the Performance Period as
described in the applicable Plan Appendix.

  (a)   Performance Period. A “Performance Period” is a rolling three-calendar
year period over which an Award can be earned and also referred to plan cycle.  
  (b)   Award Agreement. An “Award” to a Participant will be evidenced by a
written “Award Agreement” issued by the Bank to a Participant that specifies the

2



--------------------------------------------------------------------------------



 



      Performance Goals, the Performance Period and other necessary terms and
conditions applicable to the Award.

  (c)   Award Levels. Participants will receive varying Awards based on their
position and salary grade level with the Bank. The actual award opportunities
under the Plan shall be the same as those provided under the applicable
short-term incentive plan (“STIP”) and are established as a percentage of salary
at the start of each 3-year plan cycle.         Combined STIP and LTIP AWARD
RANGES

                                      Maximum Potential Award Ranges Award  
Employee Salary Grade Levels   As a % of Employee’s Base Salary Group   Assigned
To Each Award Group   Threshhold   Target   Stretch
1
  Exec. Level 99     36.00 %     48.00 %     60.00 %
1(a)
  Exempt Levels 86-92     26.25 %     35.00 %     43.75 %
1(b)
  Exempt Levels 30-38, and 80-85     19.20 %     25.60 %     32.00 %

  (d)   Discretionary Award. The Board has delegated to the President the
authority to grant an additional discretionary Award (the “Discretionary Award”)
to a Participant to address external market considerations, including for
recruiting purposes. The aggregate pool of funds available for Discretionary
Awards will not exceed ten percent of the total long-term incentive awards.    
(e)   Final Award. The “Final Award” is the amount of an Award as adjusted based
upon the level at which the Performance Goals have been achieved, including any
Discretionary Award, that is ultimately paid to a Participant under the Plan for
a Performance Period. In deciding upon approving payouts under the Plan, the
Board will base its decision on the following qualifiers: (i) the consistent
payment of quarterly dividends to members throughout the 3-year plan cycle;
(ii) the consistent ability to repurchase excess capital stock throughout the
3-year plan cycle; and (iii) the maintenance of the Bank’s triple-A credit
rating from Moody’s and S&P. Final Awards may be modified up or down at the
Board’s discretion to account for performance that is not captured in the
Performance Goals. The Board in its discretion may also consider Extraordinary
Occurrences when assessing performance results and determining Final Awards.
“Extraordinary Occurrences” mean those events that, in the opinion and
discretion of the Board, are outside the significant influence of the
Participant or the Bank and are likely to have a significant unanticipated
effect, whether positive or negative, on the Bank’s operating and/or financial
results.

  •   For each potential Final Award payment, the results of the STIP objective
goal achievement for the prior year and the Long Term Incentive Plan (“LTIP”)
goal achievement for the 3-year plan cycle that ends with the prior year and
applied to the Participant’s maximum award level will be

3



--------------------------------------------------------------------------------



 



      weighted to determine the total incentive award payout. The weighting
shall be 65% for the STIP and 35% for the LTIP.

  •   For LTIP goal achievement above the Threshold level in a given plan cycle,
the Plan will provide for an additional bonus payment as follows:

  -   LTIP goal achievement of 80% for the 3-year plan cycle will increase the
related Final Award payout level as a percentage of base salary by 5%; and     -
  LTIP goal achievement of 90% for the 3-year plan cycle will increase the
related Final Award payout level as a percentage of base salary by 10%.

     Section 3.2 Performance Goals. “Performance Goals” are the performance
factors established by the Board and set forth in an Appendix to the Plan and
that are taken into consideration under the Plan in determining the value of an
Award. The Board may adjust the Performance Goals for a Performance Period to
ensure that the purpose of the Plan is served.

  (a)   Establishment of Performance Goals. Performance Goals for the
Performance Period commencing on January 1, 2010, will be established as of the
date the Plan is adopted. Performance Goals for Performance Periods commencing
on and after January 1, 2011, will be communicated to Participants in writing
after they have been established by the Board.     (b)   Achievement Level.
Three achievement levels will be defined for each Performance Goal.

  (i)   Threshold. The “Threshold” achievement level is the minimum achievement
level accepted for a Performance Goal.     (ii)   Target. The “Target”
achievement level is the planned achievement level for a Performance Goal.    
(iii)   Maximum. The “Maximum” achievement level is achievement that
substantially exceeds the Target achievement level.

  (c)   Interpolation. Achievement levels between Threshold — Target and Target
– Maximum will be interpolated in a consistent manner as determined by the
Committee.

     Section 3.3 Earning and Vesting of Awards. Generally, an Award will become
vested, if:

  (a)   the applicable Performance Goals for the Performance Period are
satisfied; and     (b)   the Participant is actively employed on the last day of
the Performance Period.

4



--------------------------------------------------------------------------------



 



     The value of Awards will be calculated in accordance with the applicable
Appendix to the Plan and the applicable Award Agreement.
     Section 3.4 Effect of Termination of Service.

  (a)   In General. If a Participant incurs a Termination of Service for any
reason other than a reason set forth in subsection 3.4(b), then any portion of
an Award which has not otherwise become vested as of the date of Termination of
Service will be forfeited, effective as of the date of such termination. For
purposes of the Plan, “Termination of Service” means the occurrence of any act
or event or any failure to act, that actually or effectively causes or results
in a Participant ceasing, for whatever reason, to be an employee of the Bank,
including, but not limited to, death, Disability, Retirement, termination by the
Bank of the Participant’s employment (whether for Cause or otherwise),
termination by the Participant of his or her employment with the Bank for Good
Reason and voluntary resignation or termination by the Participant of his or her
employment.     (b)   Termination Due to Death, Disability, Retirement or Other
Events. Notwithstanding the provisions of Section 3.3 and subsection 3.4(a), if
a Participant incurs a Termination of Service (i) due to death, (ii) due to
Disability, (iii) due to Retirement or (iv) special circumstances as solely
determined and approved by the Board any portion of his or her Award eligible to
become earned and vested in the Performance Periods in which the termination
occurs will, to the extent the Performance Goals for such Performance Periods
are satisfied, be treated as earned and vested in a pro rata manner equivalent
to the period of time during the Performance Periods the Participant
participated in the Plan. The Award will become vested effective as of the last
day of such Performance Periods in which the Termination of Service occurs.

  (i)   For purposes of the Plan, “Disability” means, as a result of the
Participant’s incapacity due to physical or mental illness, the Participant has
been absent from his or her duties with the Bank for an aggregate of 12 out of
15 consecutive months and, within 30 days after a written notice of termination
is thereafter given by the Bank to the Participant, the Participant does not
return to the full-time performance of the Participant’s duties.     (ii)   For
purposes of the Plan, “Retirement” means the planned and voluntary termination
of the Participant’s employment on or after the Participant has attained age 55
with ten “Years of Service.” To be credited with a Year of Service, a
Participant must complete 1,000 “hours of service” for the Bank during such
year.     (iii)   For purposes of the Plan, “Special Circumstances” may include,
but not limited to a significant change in a participant’s job responsibilities
other than for cause.

5



--------------------------------------------------------------------------------



 



     Section 3.5 Effect of Reorganization. Notwithstanding the provisions of
Section 3.3 and subsection 3.4(b), if a Reorganization of the Bank occurs, then
any portion of an Award which has not otherwise become vested as of the date of
the Reorganization will be treated as earned and vested, effective as of the
date of the Reorganization, in a pro rata manner equivalent to the period of
time during the Performance Periods the Participant participated in the Plan
prior to the Reorganization. “Reorganization” of the Bank will mean the
occurrence at any time of any of the following events:

  (a)   The Bank is merged or consolidated with or reorganized into or with
another FHLBank or other entity, or another FHLBank or other entity is merged or
consolidated into the Bank;     (b)   The Bank sells or transfers all, or
substantially all of its business and/or assets to another FHLBank or other
entity; or     (c)   The liquidation or dissolution of the Bank.

     Section 3.6 Payment of Awards. Unless payment of a Final Award has been
properly deferred by a Participant, a Final Award will be paid in a single sum
cash payment no later than March 15th of the year following the year in which
the Award becomes earned and vested. However, in the event of a Reorganization,
unless payment has been properly deferred, payment of a Final Award will be made
in a single sum on the date on which the Reorganization occurs.
     Section 3.7 Forfeiture of Awards.

  (a)   Notwithstanding any other provision of the Plan, if a Participant
violates a Non-Solicitation Agreement, all of his unpaid vested and unvested
Awards will be forfeited effective as of the date the Board determines such
violation has occurred and notifies the Participant of such determination. Any
future payments for a vested Award will cease and the Bank will have no further
obligation to make such payments.     (b)   Notwithstanding any other provision
of the Plan, if during the most recent examination of the Bank by the FHFA, the
FHFA identified an unsafe or unsound practice or condition with regard to the
Bank within the Participant’s area(s) of responsibility and such unsafe or
unsound practice or condition is not subsequently resolved in favor of the Bank,
then all of a Participant’s vested and unvested Awards will be forfeited. Any
future payments for a vested Award will cease and the Bank will have no further
obligation to make such payments.     (c)   Claw-back Provision. “Final Awards”
not yet paid, regardless of vesting status, are subject to cancellation, if
awards are subsequently determined to be based on fraud or material financial
misstatements. The Board in its sole discretion shall determine the meaning of
fraud and/or material financial misstatement.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
ADMINISTRATION
     Section 4.1 Appointment of the Committee. The Committee, or a duly
authorized officer or officers of the Bank empowered by the Committee to act on
its behalf under sub-section 4.2(d), will be responsible for administering the
Plan, and the Committee will be charged with the full power and the
responsibility for administering the Plan in all its details; provided that the
power to determine eligibility pursuant to Article II is reserved to the Board.
     Section 4.2 Powers and Responsibilities of the Committee. The Committee
will have all powers necessary to administer the Plan, including the power to
construe and interpret the Plan document; to decide all questions relating to an
individual’s eligibility to participate in the Plan; to determine the amount,
manner and timing of any distribution of benefits under the Plan; to resolve any
claim for benefits in accordance with Article V, and to appoint or employ
advisors, including legal counsel, to render advice with respect to any of the
Committee’s responsibilities under the Plan. Any construction, interpretation,
or application of the Plan by the Committee will be final, conclusive and
binding.

  (a)   Records and Reports. The Committee will be responsible for maintaining
sufficient records to determine each Participant’s eligibility to participate in
the Plan.     (b)   Rules and Decisions. The Committee may adopt such rules as
it deems necessary, desirable, or appropriate in the administration of the Plan.
All rules and decisions of the Committee will be applied uniformly and
consistently to all Participants in similar circumstances. When making a
determination or calculation, the Committee will be entitled to rely upon
information furnished by a Participant, the Bank or the legal counsel of the
Bank.     (c)   Application for Benefits. The Committee may require a
Participant to complete and file with it an application for a benefit, and to
furnish all pertinent information requested by it. The Committee may rely upon
all such information so furnished to it, including the Participant’s current
mailing address.     (d)   Delegation. The Committee may authorize one or more
officers of the Bank to perform administrative responsibilities on its behalf
under the Plan. Any such duly authorized officer will have all powers necessary
to carry out the administrative duties delegated to such officer by the
Committee.

     Section 4.3 Income and Employment Tax Withholding. The Bank will withhold
from payments to Participants of their Awards, to the extent required by law,
all applicable federal, state, city and local taxes.
     Section 4.4 Plan Expenses. The expenses incurred for the administration and
maintenance of the Plan will be paid by the Bank.

7



--------------------------------------------------------------------------------



 



ARTICLE V
BENEFIT CLAIMS
     While a Participant need not file a claim to receive his or her benefit
under the Plan, if he or she wishes to do so, a claim must be made in writing
and filed with the Committee. If a claim is denied, the Committee will furnish
the claimant with written notice of its decision. A claimant may request a full
and fair review of the denial of a claim for benefits by filing a written
request with the Committee.
ARTICLE VI
AMENDMENT AND TERMINATION OF THE PLAN
     Section 6.1 Amendment of the Plan. The Board of Directors may amend the
Plan at any time in its sole discretion.
     Section 6.2 Termination of the Plan. The Board of Directors may terminate
the Plan at any time in its sole discretion. Absent an amendment to the
contrary, Plan benefits that had accrued and vested prior to the termination
will be paid at the times and in the manner provided for by the Plan at the time
of the termination.
ARTICLE VII
MISCELLANEOUS
     Section 7.1 Governing Law. Except to the extent superseded by laws of the
United States, the laws of Texas will be controlling in all matters relating to
the Plan without regard to the choice of law principles therein. The Plan and
all Award Agreements are intended to comply, and will be construed by the Bank
in a manner which they are exempt from or comply with the applicable provisions
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
To the extent there is any conflict between a provision of the Plan or an Award
Agreement and a provision of Code Section 409A, the applicable provision of Code
Section 409A will control.
     Section 7.2 Headings and Gender. The headings and subheadings in the Plan
have been inserted for convenience of reference only and will not affect the
construction of the Plan provisions. In any necessary construction, the
masculine will include the feminine and the singular the plural, and vice versa.
     Section 7.3 Spendthrift Clause. No benefit or interest available under the
Plan will be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment by creditors of a
Participant, either voluntarily or involuntarily.

8



--------------------------------------------------------------------------------



 



     Section 7.4 Counterparts. This Plan may be executed in any number of
counterparts, each one constituting but one and the same instrument, and may be
sufficiently evidenced by any one counterpart.
     Section 7.5 No Enlargement of Employment Rights. Nothing contained in the
Plan may be construed as a contract of employment between the Bank and any
person, nor may the Plan be deemed to give any person the right to be retained
in the employ of the Bank or limit the right of the Bank to employ or discharge
any person with or without cause.
     Section 7.6 Limitations on Liability. The individual members of the Board
will, in accordance with the Bank’s by-laws, be indemnified and held harmless by
the Bank with respect to any alleged breach of responsibilities performed or to
be performed hereunder. In addition, notwithstanding any other provision of the
Plan, neither the Bank nor any individual acting as an employee or agent of the
Bank will be liable to a Participant for any claim, loss, liability or expense
incurred in connection with the Plan, except when the same has been
affirmatively determined by a court order or by the affirmative and binding
determination of an arbitrator, to be due to the gross negligence or willful
misconduct of that person.
     Section 7.7 Incapacity of Participant. If any person entitled to receive a
distribution under the Plan is physically or mentally incapable of personally
receiving and giving a valid receipt for any payment due (unless a prior claim
for the distribution has been made by a duly qualified guardian or other legal
representative), then, unless and until a claim for the distribution has been
made by a duly appointed guardian or other legal representative of the person,
the Committee may provide for the distribution to be made to any other
individual or institution then contributing toward or providing for the care and
maintenance of the person. Any payment made for the benefit of the person under
this Section will be a payment for the account of such person and a complete
discharge of any liability of the Bank and the Plan.
     Section 7.8 Evidence. Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person relying
on the evidence considers pertinent and reliable, and signed, made or presented
by the proper party or parties.
     Section 7.9 Action by Bank. Any action required of or permitted by the Bank
under the Plan will be by resolution of the Board or by a person or persons
authorized by resolution of the Board.
     Section 7.10 Severability. In the event any provisions of the Plan are held
to be illegal or invalid for any reason, the illegality or invalidity will not
affect the remaining parts of the Plan, and the Plan will be construed and
endorsed as if the illegal or invalid provisions had never been contained in the
Plan.
     Section 7.11 Information to be Furnished by a Participant. A Participant,
or any other person entitled to benefits under the Plan, must furnish the
Committee with any and all documents, evidence, data or other information the
Committee considers necessary or desirable for the purpose of administering the
Plan. Benefit payments under the Plan are conditioned on a Participant (or other
person who is entitled to benefits) furnishing full, true and complete data,

9



--------------------------------------------------------------------------------



 



evidence or other information to the Committee, and on the prompt execution of
any document reasonably related to the administration of the Plan requested by
the Committee.
     Section 7.12 Attorneys’ Fees. If any action is commenced to enforce the
provisions of the Plan, payment of attorneys’ fees will be governed by the terms
set forth in the mandatory “Agreement to Arbitrate” entered into between the
Bank and the Participant.
     Section 7.13 Binding on Successors. The Plan will be binding upon and inure
to the benefit of the Bank and its successors and assigns, and the successors,
assigns, designees and estates of a Participant. The Plan will also be binding
upon and inure to the benefit of any successor organization succeeding to
substantially all of the assets and business of the Bank, but nothing in the
Plan will preclude the Bank from merging or consolidating into or with, or
transferring all or substantially all of its assets to, another organization
which assumes the Plan and all obligations of the Bank hereunder. The Bank
agrees that it will make appropriate provision for the preservation of a
Participant’s rights under the Plan in any agreement or plan which it may enter
into to effect any merger, consolidation, reorganization or transfer of assets.
Upon such a merger, consolidation, reorganization, or transfer of assets and
assumption of Plan obligations of the Bank, the term “Bank” will refer to such
other organization and the Plan will continue in full force and effect.
     Section 7.14 Awards Considered Compensation for Other Plans. Final Award
payments received by a Participant shall be considered as compensation for
purposes of determining benefits under the Bank’s qualified Defined Benefit
Pension Plan.

10



--------------------------------------------------------------------------------



 



APPENDIX A
FORM OF AWARD AGREEMENT
     THIS AWARD AGREEMENT (the “Award Agreement”) is made and entered into this
                     day of                     , 20     , but effective as of
January 1, 20     , between Federal Home Loan Bank of Dallas (the “Bank”), and
                     (the “Participant”).
WITNESSETH:
     WHEREAS, the Bank has adopted the Federal Home Loan Bank of Dallas 2010
Long Term Incentive Plan (the “Plan”) to attract, retain and motivate designated
key employees of the Bank and to focus their efforts on continued improvement in
the profitability of the Bank; and
     WHEREAS, the Participant is eligible to receive an Award;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, the Bank and the Participant agree as follows:
     1. Awards. The Bank will hereby award to the Participant, upon the
completion of the 3-year performance period, the Award specified in Schedule A
to this Agreement which is incorporated herein as if fully set forth, subject to
the terms of this Award Agreement and the provisions of the Plan (the “Award”).
All provisions of the Plan, including defined terms, are incorporated herein and
are expressly made a part of this Award Agreement by reference. If any provision
of this Award Agreement conflicts with a provision of the Plan, the provision of
the Plan will control.
     2. Deferral of Awards. If the Participant participates in the Federal Home
Loan Bank of Dallas Deferred Compensation Plan, he or she has the right to make
a deferral election to defer any Final Award earned under the Plan.
     3. Non-Solicitation and Non-Disclosure Provisions. The Participant will
execute a Non-Solicitation Agreement in the form attached to the Plan as
Appendix B.
     4. Income and Employment Tax Withholding. The Participant will be
responsible for (and, where required by applicable law, the Bank will withhold
from any amounts payable under the Plan) all required federal, state, city and
local taxes.
     5. Nontransferability. During the Participant’s lifetime, Awards will be
payable only to him or her. Neither an Award nor any rights and privileges
pertaining thereto, may be transferred, assigned, pledged or hypothecated by the
Participant in any way, whether by operation of law or otherwise, and are not
subject to execution, attachment or similar process.
     6. Condition Precedent. In no event will the Bank be obligated to make
payment for a vested Award until it is satisfied that all conditions precedent
to the payment of the Award, as provided in the Plan and this Award Agreement,
have been performed and completed.
     7. Acknowledgments. The Participant acknowledges receiving, reading and
fully understanding all of the provisions of the Plan and this Award Agreement
and that the execution

A-1



--------------------------------------------------------------------------------



 



and delivery of this Award Agreement constitutes his or her unequivocal
acceptance of all of the terms and conditions thereof.
     IN WITNESS WHEREOF, the Bank, by its officer thereunder duly authorized,
and the Participant, have executed this Award Agreement on the day and year
first above written, but effective as of January 1, 20___.

     
FEDERAL HOME LOAN BANK OF DALLAS
  PARTICIPANT
 
   
 
   
 
   
 
   
 
   

A-2



--------------------------------------------------------------------------------



 



SCHEDULE A
FINAL AWARD AGREEMENT UNDER
FEDERAL HOME LOAN BANK OF DALLAS
2010 LONG TERM INCENTIVE PLAN
Name of Participant:
                                                            
I. STIP Determination

  (a)   STIP Goal Achievement percentage for                      Plan Year:
                    %     (b)   STIP Award based on Group Level as a percentage
of base salary:                     %     (c)   STIP Plan Salary ($           )
times STIP Award %: $                         (d)   STIP Weighting Factor: 65%  
  (e)   STIP Final Award Amount (c x d): $                    

II. LTIP determination for the Performance Period January 1, 20__and ended
December 31, 20__.

  (a)   LTIP Goal Achievement percentage for                      Plan Year:
                    %     (b)   LTIP Award based on Group Level as a percentage
of base salary:                     %     (c)   LTIP Plan Salary ($            )
times LTIP Award %: $                         (d)   LTIP Weighting Factor: 35%  
  (e)   LTIP Initial Award Amount (c x d): $                           (f)  
Additional LTIP bonus percentage for goal achievement above Threshold:
                    %     (g)   LTIP Plan Salary ($            ) times LTIP
bonus percentage _$                         (h)   LTIP Award Amount (e + g):
$                    

III. LTIP Discretionary Award: $                    
IV. Total Incentive Compensation Award: $                    

A-3